PER CURIAM ORDER
It is this 8th day of June, 1982
ORDERED, by the Court of Appeals of Maryland, that the above entitled case be, and it is hereby, remanded to the Court of Special Appeals, without affirmance or reversal, with instructions to answer the question "Were the results of Petitioner’s blood alcohol and osmolality tests admitted into evidence in violation of his constitutional right of confrontation?” and that said case be advanced on the Court’s docket for consideration and disposition.
Judge Eldridge would have decided the question presented.